Borden, J.,
dissenting. A critical factor in the conclusion of the majority is the absence of any financial limitation on the occupants of the plaintiff’s facility. The majority’s emphasis on this factor derives from its focus on that portion of the definition concerning a charitable use and purpose “ ‘mak[ing] it less likely that . . . [the beneficiaries] will become burdens on society and more likely that they will become useful citizens.’ ” Waterbury First Church Housing, Inc. v. *460Brown, 170 Conn. 556, 560, 367 A.2d 1386 (1976), quoting Camp Isabella Freedman of Connecticut, Inc. v. Canaan, 147 Conn. 510, 514, 162 A.2d 700 (1960).
I agree that Water bury First Church Housing, Inc. v. Brown, supra, involved “low-rental housing for elderly persons on fixed incomes”; id., 561; and that factor was important to the Supreme Court’s conclusion in that case of nontaxability. I do not read that case, however, to say that such a requirement is a sine qua non of a charitable use or purpose. Such a cramped reading ignores the broader, more inclusive definition of which the language in question is but a part: “ ‘The definition of charitable uses and purposes has expanded with the advancement of civilization and the daily increasing needs of men. Mitchell v. Reeves, 123 Conn. 549, 554, 196 A. 785 [1938]. It no longer is restricted to mere relief of the destitute or the giving of alms but comprehends activities, not in themselves self-supporting, which are intended to improve the physical, mental and moral condition of the recipients and make it less likely that they will become burdens on society and more likely that they will become useful citizens. Bader Realty & Investment Co. v. St. Louis Housing Authority, 358 Mo. 747, 752, 217 S.W. 2d 489 [1949]. Charity embraces anything that tends to promote the well-doing and the well-being of social man. Ibid. An institution is charitable when its property and funds are devoted to such purposes as would support the creation of a valid charitable trust. Davie v. Rochester Cemetery Assn., 91 N.H. 494, 495, 23 A.2d 377 [1941].’ Camp Isabella Freedman of Connecticut, Inc. v. Canaan, [supra, 514].” Waterbury First Church Housing, Inc. v. Brown, supra, 560-61.
Whether a use is charitable for purposes of General Statutes § 12-81 (7) must be determined on the facts of each case. Id., 561. For me, there are several criti*461cal facts which, if viewed in light of the proper flexible standard, shorn of the absolute requirement that only low-income beneficiaries can be the recipients of charity, would support a conclusion of tax-exemption in this case.
The initial donation of $73,000 does not cover the entire cost of construction of a unit. Nor is that such a grand sum as to require a conclusion that the project is limited to the wealthy. Many middle-class elderly would realize that amount from the equity in their home upon a sale. Moreover, only the initial occupant of the apartment pays that amount. Subsequent occupants are not required to make any initial capital donation, and pay only the monthly maintenance fee. That monthly fee is now fixed at $350, again, hardly a sum which limits the program to the wealthy.
That sum purchases, not only shelter, but a package of social support services geared toward the needs of elderly people. The plaintiffs facility contemplates a full range of recreational, support and health services, including pastoral counseling, support in arranging convalescent services, use of church facilities for cultural and recreational affairs, and coordination of public and private transportation.
I believe that these facts bring the plaintiffs facility within the principles articulated by enlightened courts from other jurisdictions which have considered the tax-exempt status of similar projects. “ ‘Since the enactment of the Statute of Charitable Uses during the reign of Elizabeth, aid to the aged and infirm has been recognized as charitable.’ Here the record shows that the plaintiff is ministering to its elderly residents at a charge which, although appreciable, is within the reach of persons in modest circumstances and is no greater than that which is required to augment the substantial amount which plaintiff is able to contribute to the *462accomplishment of its purposes. There can be no doubt that arrangements for such life care contracts fill a social purpose as well as a need of the applicants for admission. Approaching those years when the physical and mental faculties normally decline over an indefinite period of time and being faced with the prospect of expending increased but indeterminable amounts for care during that period, the applicants, by means of such life care contracts, avoid the need of living in penury occasioned by the haunting fear that they will exhaust their meagre resources and become public charges.” Fredericka Home for the Aged v. San Diego, 35 Cal.2d 789, 794-95, 221 P.2d 68 (1950).
“The elderly have been recognized as a disadvantaged and distressed group with definite needs calling for special attention. Poverty is ‘only one form of distress to which the elderly as a class are particularly susceptible.’ Rev. Rui. 79-19,1979-1 C.B. 195, 196. Both Congress and the state legislature have acknowledged a duty and responsibility to enable aged persons to lead more secure and independent lives. See the Older Americans Act of 1965, Pub. L. No. 89-73 § 101, 79 Stat. 219; HRS Chapter 349, S.L.H. 1976, c. 217. Among the entitlements of the elderly delineated in the Older Americans Act and HRS Chapter 349 are ‘[s]uitable housing, independently selected, designed and located with reference to special needs and available at costs which older citizens can afford ... [and] [Retirement in health, honor, and dignity.’
“Private efforts to provide food, shelter, health care, and other services to enable aged persons to live independently and safely are clearly consonant with the foregoing policies and goals, even though the efforts may be focused on the needs of the middle class elderly. And where a religious organization undertakes even a small part of a task that has been declared a responsibility of government, there is no reason to presume *463the legislature would be niggardly in exempting those aspects of the operation not designed to generate income or profit from payment of the general excise tax, a tax levied on the privilege of doing ‘business.’ ” (Footnote omitted.) In re Central Union Church, 63 Hawaii, 199, 204-205, 624 P.2d 1346 (1981).
“For centuries, and in nearly every civilized Country, the care of the aged has been considered charitable. Moreover, the social need of governmental and charitable caring for the aged, as well as the importance and necessity for such a benevolent public policy, have become widely recognized and accepted, as medical science in the United States constantly lengthens life expectancy with its resulting increase in the number of needy aged. The elderly, even those who are not completely incapacitated physically, suffer from loneliness, and from mental and physical infirmities which tend to increase as they grow older and their children leave the family home and their contemporaries move away or die. With each passing year, they usually become less and less able to cope with the day-to-day problems of life, including the management of their homes, their proper maintenance and support, and even, at times, their adequate nourishment; and they often live in fear and dread of illness or of some physicial disability or possible poverty, or of just plain inability to adequately take care of themselves. It is certainly in the public interest and public welfare that homes and other facilities be established and maintained to relieve these worries and anxieties, these fears and sufferings, and this well-known inability of the aged to adequately care for themselves. Furthermore, it is a matter of common knowledge that pension plans, retirement benefits, and Government-supported programs for the support and care of the elderly greatly aid, but simply do not solve all of the underlying human problems of the aged.” (Emphasis in original.) In re *464Tax Appeal of United Presbyterian Homes, 428 Pa. 145, 151, 236 A.2d 776 (1968). For a collection of tax exemption cases, all of which turn on their particular facts, see annot. 37 A.L.R.3d 565.
Finally, our state has a firm public policy recognizing that the elderly have particular needs which should be met. Chapter 303, §§ 17-135a through 17-137f, of the General Statutes creates a department on aging. Among the duties of the commissioner on aging are that she “act as advocate for the need of more comprehensive and coordinated programs for elderly persons and the aged”; General Statutes § 17-136d (6); “assist and advise all appropriate state, federal, local and area planning agencies for elderly persons and the aged in the performance of their functions and duties pursuant to federal law and regulations”; General Statutes § 17-136d (7); “plan services and programs for elderly persons and the aged”; General Statutes § 17-136d (8); and “coordinate outreach activities by public and private agencies serving elderly persons and the aged. ...” General Statutes § 17-136d (9). These services, activities and programs are not limited to elderly persons who could not otherwise afford to purchase them for themselves. The plaintiff’s facility is fully consistent with and serves to implement this important public policy of our state.
I therefore dissent.